IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAVID LIBRACE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5220

WILLIAM CHESTER COLE,
Deceased, and PATRICIA COLE,
and JOHN C. COLE.

      Appellees.

_____________________________/

Opinion filed May 3, 2016.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

David Librace, pro se, Appellant.

Ryan M. Barnett of Whibbs, Stone, Barnett, P.A., Pensacola for Appellee Patricia
Cole.




PER CURIAM.

      AFFIRMED.

ROBERTS, CJ., LEWIS and RAY, JJ., CONCUR.